DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 3 is objected to because of the following informalities: “in the connector hear” should be “in the connector head”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “a power key exposed form an outer surface of the housing” should be “a power key exposed from an outer surface of the housing”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 11, it is dependent on claim 9. “the changeover switch and the Bluetooth communication chip are arranged on a same side of the circuit board” is recited in claim 11, which is contradictory to the recitation in claim 9 “the Bluetooth communication chip and the Bluetooth antenna are separately arranged on two sides of the circuit board”. Claim 11 is not examined for merit purpose.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertens2011 (US 7,967,740 B2) in view of Mertens (US 2013/0116503 A1), further in view of Marondel (DE202019001588 U1).

Regarding claim 1, Mertens discloses a massage device comprising (“a multifunctional device comprising a suction element, vibratory element and an oscillatory element,”, col.5, lines 23-25, Fig. 2): a housing (“housing 62”, col.6, line16, Fig. 2) ; a massage head disposed in and exposed from the housing (Massage head is located at the front of housing, including motor 40, integrator arm 50, negative-pressure chamber disposed in the housing,  and an oscillatory disc 54 exposed from the housing. See annotated Fig. 2); a vibration motor (“The vibratory energy is translated to the oscillatory disc 54 via the motor 40”, col.6, lines 39-40. Motor 40 is a vibration motor), disposed in the housing (see Fig. 2); and a control module (“interface 60”, col. 6, line 11, Fig. 2), disposed in the housing (see Fig. 2), electrically connected to the vibration motor (“The vacuum force will be driven by motor 40. One embodiment of the present invention includes a device interface 60, such as a wheel or track which will control the amount of vacuum applied”, col. 6, lines 9-13. This indicates the interface 60 is electrically connected to the vibration motor to adjust the amount of vacuum applied); a changeover switch (“the device interface 60 will provide for buttons or nodes which will control the multiple elements of the device”, col. 6, lines 13-15. Button for control is a changeover switch) but fails to explicitly disclose comprising a Bluetooth communication chip, and a Bluetooth antenna; wherein when the vibration motor is operated, the changeover switch selectively set the vibration motor to one of multiple preset rotating speeds, the Bluetooth communication chip receives a signal through the Bluetooth antenna to make the control module selectively set the vibration motor to one rotating speed in a rotation speed range, and the preset rotating speeds are in the rotating speed range.

    PNG
    media_image1.png
    468
    848
    media_image1.png
    Greyscale

Mertens teaches a similar massage device. Mertens further teaches when the vibration motor is operated, the changeover switch (“The controls 110 can have simple bi-directional up and down buttons that adjust the speed and rhythm of the oscillation, the intensity of the vibration”, [0050], Fig. 1A. Up and down button is the changeover switch for electric motors) selectively set the vibration motor to one of multiple preset rotating speeds (“The motors are reversible and variable speed for independent control of stimulation of each side of the vagina“, [0069]; “The memory unit 406 stores usage data relating to the timing and duration of use of oscillatory, vibratory, and/or suction elements as well as suction force, speed of the device, and intensity”,[0071].  Since the stored speed of the device includes multiple preset rotating speed, the controls can use the changeover switch to set the speed to one of preset value); a Bluetooth communication chip, and a Bluetooth antenna (“The remote control 520 may be connected with the sexual stimulation device wirelessly using infrared, radio frequency, Bluetooth”, [0086]. Bluetooth chip and Bluetooth antenna are inherently disclosed for any Bluetooth application); but fails to explicitly disclose the Bluetooth communication chip receives a signal through the Bluetooth antenna to make the control module selectively set the vibration motor to one rotating speed in a rotation speed range, and the preset rotating speeds are in the rotating speed range.
Marondel teaches a similar massaging device. Marondel further teaches the Bluetooth communication chip receives a signal through the Bluetooth antenna to make the control module selectively set the vibration motor to one rotating speed in a rotation speed range, and the preset rotating speeds are in the rotating speed range (“The electric motor comprises a motor controller, via a remotely controllable wireless interface, a Bluetooth interface or other radio interface”, [0004]; “The control means 11 may for example via a Bluetooth connection with a smartphone communicating …Moreover various functions, such as a variable control of the vibration frequency, and the speed of the electric motor on the conveys the vibration strength available”, [0026]; “the control device comprises:
a is) variable engine speed stepwise or continuously”, [0016].   A variable engine speed stepwise or continuously means that it is capable of setting the vibration motor to one rotating speed in the preset rotating speed range. It is inherently disclosed that a Bluetooth communication involves a Bluetooth communication chip receiving a signal from the Bluetooth antenna).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated motor speed control via changeover switch and Bluetooth communication module taught by Mertens and Marondel into the control means taught by Mertens2011. The motivation for such modification is to enable a controller of a massaging device with both a local and remote motor speed control function.

    PNG
    media_image2.png
    461
    665
    media_image2.png
    Greyscale


Regarding claim 2, Mertens2011 in view of Mertens, further in view of Marondel discloses on the basis of claim 1 and further discloses a mobile controller (mobile communication device 15, [0026], Marondel), communicationally connected with the control module through the Bluetooth antenna and the Bluetooth communication chip (The control means 11 has a not shown electrical interface for wireless connection with a mobile communication device 15, a mobile computer or on a remote control. The control means 11 may for example via a Bluetooth connection with a smartphone communicating “, [0026], Marondel. It is inherently disclosed that a Bluetooth communication involves a Bluetooth communication chip and Bluetooth antenna), wherein when the vibration motor is operated, the mobile controller selectively set the vibration motor to one rotating speed in the rotation speed range (“The electric motor comprises a motor controller, via a remotely controllable wireless interface, a Bluetooth interface or other radio interface”, [0004], Marondel; “The control means 11 may for example via a Bluetooth connection with a smartphone communicating …Moreover various functions, such as a variable control of the vibration frequency, and the speed of the electric motor on the conveys the vibration strength available”, [0026]; “the control device comprises: a is) variable engine speed stepwise or continuously”, [0016].   A variable engine speed stepwise or continuously means that it is capable of setting the vibration motor to one rotating speed in the preset rotating speed range. Smart phone is a mobile controller. It is inherently disclosed that a Bluetooth communication involves a Bluetooth communication chip receiving a signal from the Bluetooth antenna).

Regarding claim 3, Mertens2011 in view of Mertens, further in view of Marondel discloses on the basis of claim 1, and further discloses a connector head (rear part of the housing 62, see annotated Fig. 2 from Mertens2011), arranged on the housing, a tube (“tubing port 20”, col. 6, line 22, Mertens2011. A tubing port for air handling has openings on both ends with structures similar to a short tube, such as https://www.mcmaster.com/tube-pass-throughs/push-to-connect-tube-fittings-for-air-9/ ) disposed in the connector head (see annotated Fig. 2), and the massage head comprising a negative-pressure chamber communicating with the tube (“The suction force will be modulated by a port tubing 22 which extends out of the device housing 62 through the rear tubing port 20”, col. 6, lines 20-22, see annotated Fig.2).

Regarding claim 4, Mertens2011 in view of Mertens, further in view of Marondel discloses on the basis of claim 3, and further discloses a communication pipe (“tubing 22”, col. 6, line 21, Mertens2011) passing through the housing to connect between the tube and the negative-pressure chamber (“The suction force will be modulated by a port tubing 22 which extends out of the device housing 62 through the rear tubing port 20”, col. 6, lines 20-22, see annotated Fig.2).

Regarding claim 5, Mertens2011 in view of Mertens, further in view of Marondel discloses on the basis of claim 3, and further discloses the connector head comprises an electric connector (“AC port 12”, col. 7, line 62, Mertenz2011) electrically connected to the control module (AC port 12 is electrically connected with the rechargeable battery 30, which is connected with the control unit interface 60, see annotated Fig. 2 from Mertens2011).

Regarding claim 9, Mertens2011 in view of Mertens, further in view of Marondel discloses all the limitations of claim 1, but fails to explicitly discloses the control module comprises a circuit board, and the Bluetooth communication chip and the Bluetooth antenna are separately arranged on two sides of the circuit board.
 Topolev teaches a similar massage device. Topolev further teaches the control module comprises a circuit board (“a printed circuit board (PCB) of control means 146”, [0041] of Topolev), but fails to explicitly disclose the Bluetooth communication chip and the Bluetooth antenna are separately arranged on two sides of the circuit board.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have adopted the design of Bluetooth communication chip and the Bluetooth antenna being separately arranged on two sides of the circuit board. Arranging the Bluetooth communication chip and Bluetooth antenna on two sides of the circuit board is one of many possible designs of a circuit board, which is an obvious choice to one of ordinary skill in the art for designing a Bluetooth chip and antenna on a circuit board.

Regarding claim 10, Mertens2011 in view of Mertens, further in view of Marondel, discloses all the limitations of claim 1, but fails to explicitly discloses the Bluetooth antenna is arranged on an edge of the circuit board.
It would have been obvious to one of ordinary skill in the art to have adopted the design of the Bluetooth antenna being arranged on an edge of the circuit board. Arranging the Bluetooth antenna on an edge of the circuit board is one of many possible designs of a circuit board, which is an obvious choice to one of ordinary skill in the art for designing a Bluetooth antenna on a circuit board.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertens2011 (US 7,967,740 B2) in view of Mertens (US 2013/0116503 A1), further in view of Marondel (DE202019001588 U1) and Gimelli (US 2015/0005681 A1).
Regarding claim 6, Mertens2011 in view of Mertens, further in view of Marondel discloses all the limitations of claim 1, but fails to explicitly disclose the housing comprises a switching key exposed from an outer surface of the housing and abutting against the changeover switch.
Gimelli teaches a similar massaging device. Gimelli further teaches the housing comprises a switching key exposed from an outer surface of the housing and abutting against the changeover switch (“The two counter-pins 21, 22, which are connected to a power source 30 (batteries) by a switching device in the form of a changeover switch 29, are located on the base 2. The counter-pin 21, which contacts the insulated pin 18 in the cap 3, 9, has a connection to the first electrode 7 on the base 2”, [0073] from Gimelli. The cap 3, 9 acts as a switching key exposed at the surface of housing and abutting against the changeover switch 29 as shown in Fig. 7 from Gimelli).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have adopted the switching key abutting against the changeover switch taught by Gimelli to the changeover switch taught by Mertens2011 in view of Mertens, further in view of Marondel. Such adoption of a key abutting against the changeover switch is an obvious choice for one of ordinary skill in the art as evidenced by Gimelli.

    PNG
    media_image3.png
    403
    485
    media_image3.png
    Greyscale

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertens2011 (US 7,967,740 B2) in view of Mertens (US 2013/0116503 A1), further in view of Marondel (DE202019001588 U1) and Topolev (US 2020/0163826 A1).
Regarding claim 7, Mertens2011 in view of Mertens, further in view of Marondel discloses all the limitations of claim 1, but fails to explicitly discloses the control module comprises a power switch, the housing comprises a power key exposed form an outer surface of the housing and abutting against the power switch.
Topolev teaches a similar massage device.  Topolev further teaches the control module comprises a power switch, the housing comprises a power key exposed from an outer surface of the housing and abutting against the power switch (“in which a power and control unit 630 is located, with power/speed control buttons and modes 632.”, [0039], Fig. 1, Topolev. One of the buttons 632 exposed from the outer surface is over the power switch and functions as a power key).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have incorporated the power key abutting against the power switch taught by Topolev into the power switch taught by Mertens in view of Marondel. Such adoption of a power key abutting against the power switch is an obvious choice for one of ordinary skill in the art as evidenced by Topolev.

    PNG
    media_image4.png
    642
    1005
    media_image4.png
    Greyscale

Regarding claim 8, Mertens2011 in view of Mertens, further in view of Marondel and Topolev discloses all the limitations of claim 7, but fails to explicitly disclose in the same embodiment that the control module comprises a circuit board and the changeover switch and the power switch are arranged on a same side of the circuit board.
Topolev further teaches using two embodiments (Fig. 6 and Fig. 1) that the control module comprises a circuit board and the changeover switch and the power switch are arranged on a same side of the circuit board (“a printed circuit board of control means 146 with a rod 148 of elastically pressed button 118”, [0041], Topolev. Control means 146 in Fig. 6 corresponds to the control unit 630 shown in Fig. 1. Two buttons of 632 shown above the control unit 630 in the annotated Fig .1 are changeover switch and power switch being arranged on the same side of the circuit board (Control unit 630 should have a similar circuit board shown in the annotated Fig. 6, although it is not explicitly illustrated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have adopted the design of a circuit board with the changeover switch and the power switch being arranged on a same side of the circuit board as taught by Topolev to the design of circuit board taught by Mertens2011 in view of Mertens, further in view of Marondel. Such adoption of the circuit board design is an obvious choice for one of ordinary skill in the art as evidenced by Topolev.

    PNG
    media_image5.png
    688
    988
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINHUA ZHAO whose telephone number is (571)272-7837. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam C Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINHUA ZHAO/Examiner, Art Unit 3785              

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785